Exhibit 10.3

THIS PLAN IS SUBJECT TO ARBITRATION PURSUANT TO S.C. CODE ANN. § 15-48-10, et
seq.,

THE SOUTH CAROLINA UNIFORM ARBITRATION ACT

SCANSOURCE, INC.

EXECUTIVE SEVERANCE PLAN

ScanSource, Inc., a South Carolina corporation (the “Company”), has adopted this
ScanSource, Inc. Executive Severance Plan (the “Plan”), effective as of July 1,
2017, for the benefit of selected executive officers of the Company, on the
terms and conditions stated herein.

1. Defined Terms. In addition to other terms defined herein, for purposes of the
Plan, the following terms shall have the meanings indicated below:

1.1 “Accrued Obligations” has the meaning given in Section 5.1(a).

1.2 “Affiliate” means a Subsidiary and any other corporation or other entity or
Person controlling, controlled by or under common control with the Company.

1.3 “Applicable Law” means any applicable laws, rules and regulations (or
similar guidance), including but not limited to the Securities Act of 1933, the
Securities Exchange Act of 1934, ERISA and the Code, in each case as amended.
References to any applicable laws, rules and regulations shall also refer to any
successor or amended provisions thereto and shall be deemed to include any
regulations or other interpretive guidance, unless the Committee determines
otherwise.

1.4 “Average Compensation Amount” has the meaning given in Section 5.1(c)(i)
herein.

1.5 “Base Salary” means a Participant’s annual base salary at the rate in effect
immediately prior to a Qualifying Termination.

1.6 “Board” means the Board of Directors of the Company.

1.7 “Cause” means any of the following: (i) a Participant’s arrest or conviction
of a crime (including arrest or conviction on a nolo contendere plea) involving
the commission by the Participant of a felony or of a criminal act involving, in
the good faith judgment of the Company, fraud, dishonesty, or moral turpitude
but excluding any arrest or conviction which results solely from the
Participant’s title or position with the Company and is not based on his
personal conduct; (ii) the failure of the Participant to satisfactorily perform
his duties with the Company (other than failure resulting from incapacity due to
Disability), after a written demand for satisfactory performance is delivered to
the Participant by the Chief Executive Officer and/or the Committee, which
specifically identifies the manner in which the Chief Executive Officer and/or
the Committee, believes that the Participant has not satisfactorily performed
his duties; provided that the decision of whether a Participant has
satisfactorily performed his duties with the Company or complied with the demand
for satisfactory performance is in the sole discretion of the Company; (iii) a
Participant’s engaging in unethical or illegal



--------------------------------------------------------------------------------

conduct or misconduct that includes but is not limited to violations of the
Company’s policies concerning employee conduct, including but not limited to the
Company’s Code of Conduct; (iv) a Participant’s gross misconduct or gross
negligence in connection with the business of the Company or an Affiliate; or
(v) breach of any of the covenants set forth in Section 6 of the Plan.

Regardless of whether the Participant’s employment initially is considered to be
terminated for any reason other than Cause, the Participant’s employment will be
considered to have been terminated for Cause for purposes of this Plan if the
Board or the Committee determines after the Participant’s employment ends that
the Participant had a material breach of the terms of the Plan above while
employed.

1.8 A “Change in Control” has the meaning given in the Company’s 2013 Long-Term
Incentive Plan, as it may be amended, or any successor stock plan (collectively,
the “Stock Plan”), provided that, if and to the extent required under Code
Section 409A, “Change in Control” shall be as defined in accordance with Code
Section 409A.

1.9 “Change in Control Multiple” has the meaning given in a Participant’s
Participation Agreement; provided, however, that in no event shall a
Participant’s Change in Control Multiple exceed 2.5.

1.10 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.11 “Committee” means the Compensation Committee of the Board.

1.12 “Company” means ScanSource, Inc., a South Carolina corporation, and any
successors thereto. References to the “Company” also include references to the
Company’s Subsidiaries and its other Affiliates (and their successors) if and to
the extent so determined by the Committee or the Board.

1.13 “Date of Termination” means the date that a Participant’s employment with
the Company terminates for all purposes, as determined by the Committee in
accordance with Section 9 herein.

1.14 “Disability” means a mental or physical disability for which the
Participant is determined to be disabled under the Company’s long-term
disability plan, if any. If the Company has no long-term disability plan (or if
otherwise so determined by the Committee in its sole discretion), “Disability”
will mean the inability of the Participant, as determined by the Committee, to
perform the essential functions of his regular duties and responsibilities, with
or without reasonable accommodation, due to a medically determinable physical or
mental condition which has lasted (or can reasonably be expected to last) for
twelve workweeks in any twelve-month period.

1.15 “Eligible Employee” means any executive officer of the Company who is
determined by the Committee to be eligible to participate in the Plan.

 

2



--------------------------------------------------------------------------------

1.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.17 “Good Reason” means the occurrence of any of the following events without
the Participant’s consent:

(a) the assignment to the Participant of any duties materially inconsistent with
those applicable to executive officer direct reports to the Chief Executive
Officer (the “Peer Executives”), excluding an isolated, insubstantial and
inadvertent action taken in good faith which is remedied by the Company promptly
after receipt of notice from the Participant;

(b) a material reduction by the Company in the Participant’s Base Salary or a
material reduction in the Participant’s Variable Compensation opportunity;

(c) the failure by the Company (i) to continue in effect any compensation plan
in which the Participant participates during the time of his Plan participation
that is material to the Participant’s total base compensation, unless the
Company provides a substantially equivalent alternative plan, or (ii) to
continue the Participant’s participation in the alternative plan on a basis that
is substantially equivalent in terms of the value of benefits provided;

(d) the Company’s requiring the Participant to be based at any location that
increases the Participant’s normal work commute by fifty (50) miles or more as
compared to the Participant’s normal work commute or otherwise is a material
change in the location at which the Participant is based; or

(e) any failure by the Company to comply with and satisfy Section 11.1.

The Participant must provide written notice to the Company of the Participant’s
intent to terminate employment for Good Reason within 30 days of the initial
existence of the Good Reason. The Company will have an opportunity to cure any
claimed event of Good Reason within 30 days of notice from the Participant. The
Committee’s good faith determination of cure will be binding. The Company will
notify the Participant in writing of the timely cure of any claimed event of
Good Reason and how the cure was made. Any Notice of Termination delivered by
the Participant based on a claimed Good Reason which was thereafter cured by the
Company will be deemed withdrawn and ineffective. If the Company fails to cure
any claimed event of Good Reason within 30 days of notice from the Participant,
the Participant must terminate employment for such claim of Good Reason within
180 days of the initial existence of the Good Reason, and if the Participant
fails to do so, such claimed event of Good Reason will be deemed withdrawn and
ineffective.

1.18 “Other Benefits” has the meaning given in Section 5.1(b).

 

3



--------------------------------------------------------------------------------

1.19 “Participant” shall mean an Eligible Employee who is selected by the
Committee to participate in the Plan.

1.20 “Participation Agreement” means the participation agreement delivered by
the Company to a Participant informing the Eligible Employee of his
participation in the Plan, as it may be amended. Participation in the Plan is
subject to the Participant’s execution and return of his Participation
Agreement. References to the “Plan” shall, if and to the extent applicable,
include the terms of a Participation Agreement entered into with a Participant,
unless the Committee determines otherwise.

1.21 “Person” means any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever.

1.22 “Plan” means this ScanSource, Inc. Executive Severance Plan, as such plan
may be amended and/or restated from time to time.

1.23 “Pro Rata Bonus” has the meaning given in Section 5.1(c)(ii) herein.

1.24 “Qualifying Termination” means the Participant’s termination of employment
with the Company either by the Company without Cause or by the Participant for
Good Reason. For the avoidance of doubt, in no event shall a Participant be
deemed to have experienced a Qualifying Termination as a result of (a) the
Participant’s death, Disability, Retirement or voluntary termination, or
(b) solely as a result of a Change in Control.

1.25 “Retirement” means, unless the Committee determines otherwise, the
occurrence of both (i) the Participant’s non-Cause termination of employment
with the Company at any time when the Participant’s age plus years of service
equals or exceeds 65, and (ii) the Committee’s determination that the
Participant’s termination qualifies as a retirement.

1.26 “Severance Benefits” has the meaning provided in Section 5.1(c)(i) herein.

1.27 “Severance Multiple” shall have the meaning given in a Participant’s
Participation Agreement; provided, however, that in no event shall a
Participant’s Severance Multiple exceed 2.5.

1.28 “Subsidiary” means a corporation, company or other entity (i) more than 50%
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (ii) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture, limited liability company, or unincorporated association), but
more than 50% of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

1.29 “Variable Compensation” means a Participant’s annual cash-based incentive
compensation.

 

4



--------------------------------------------------------------------------------

2. Purpose; Effective Date. The Plan has been established by the Company
effective as of July 1, 2017 (the “Effective Date”) to provide selected
Participants with the opportunity to receive severance and other benefits in the
event of certain terminations of employment and to attract and retain qualified
executive officers. The Plan is intended to be a top hat pension plan under
ERISA.

3. Eligibility; Participation. The Committee shall identify those Eligible
Employees who shall be selected to be Participants in the Plan, provided that,
in order to become a Participant in the Plan, the Company and the selected
Eligible Employee must execute and return a Participation Agreement containing
such terms and conditions as may be determined by the Committee. Eligible
Employees who may be selected to become Participants in the Plan shall be
limited to a select group of management or highly compensated employees within
the meanings of Sections 201, 301 and 404 of ERISA.

4. Administration. Subject to Section 14.2, the Committee has the exclusive
right, power and authority, in its sole and absolute discretion, to administer
and interpret the Plan. The Committee has all powers reasonably necessary to
carry out its responsibilities under the Plan including (but not limited to) the
absolute discretionary authority to: (a) administer the Plan according to its
terms and to interpret Plan provisions; (b) resolve and clarify inconsistencies,
ambiguities, and omissions in the Plan and among and between the Plan and other
related documents; (c) approve the form of each Participation Agreement and any
other Plan-related documents; (d) take all actions and make all decisions
regarding questions of eligibility and entitlement to benefits, and benefit
amounts; (e) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of the Plan; (f) process and approve or deny
all claims for benefits; and (g) decide or resolve any and all questions,
including benefit entitlement determinations and interpretations of the Plan, as
may arise in connection with the Plan. The decision of the Committee on any
disputes arising under the Plan, including (but not limited to) questions of
construction, interpretation and administration shall be final, conclusive and
binding on all persons having an interest in or under the Plan. Any
determination made by the Committee shall be given deference in the event the
determination is subject to judicial review and shall be overturned by a court
of law only if it is arbitrary and capricious. The Board may reserve to itself
any or all of the authority and responsibility of the Committee under the Plan
or may act as administrator of the Plan for any and all purposes. To the extent
the Board has reserved any authority and responsibility or during any time that
the Board is acting as administrator of the Plan, it shall have all the powers
of the Committee hereunder, and any reference herein to the “Committee” shall
include the Board. The Committee may delegate any of its duties hereunder to a
subcommittee, or to such person or persons from time to time as it may
designate, subject to any terms and conditions established by the Committee and
Applicable Law.

5. Obligations of the Company upon Termination. In the event of the termination
of a Participant’s employment with the Company, the following provisions shall
apply:

5.1 Qualifying Termination (Termination by the Participant for Good Reason);
Termination by the Company Other Than for Cause, Death, Disability or
Retirement. If: (i) the Company terminates the Participant’s employment other
than for Cause, death, Disability, or Retirement or (ii) the Participant
terminates employment for

 

5



--------------------------------------------------------------------------------

Good Reason following the Company’s failure to cure such Good Reason as set
forth in Section 1.17 of the Plan, and (iii) the Participant is an Eligible
Employee on the Participant’s Date of Termination, the Company will pay the
Participant the following amounts and provide the following benefits:

(a) The Participant’s Base Salary earned through the Date of Termination to the
extent not already paid (such amount is hereinafter referred to as the “Accrued
Obligations”) will be paid in accordance with the Company’s customary payroll
practices, paid on the first payroll date that occurs at least 30 days after the
Date of Termination;

(b) To the extent not previously paid or provided and only if earned as of the
Date of Termination, the Company will timely pay or provide to the Participant
any other amounts or benefits which the Participant is eligible to receive under
any plan, program, policy, practice, contract or agreement of the Company (the
“Other Benefits”), pursuant to the terms of such Other Benefits; provided that,
without in any way limiting the effect of the foregoing, the treatment of any
equity awards upon a Participant’s termination of employment for any reason
shall be subject to, and determined in accordance with, the terms of the Stock
Plan and related award agreement(s); and

(c) Subject to Section 8 of the Plan and the Participant’s execution of a
Release in form acceptable to the Company (the “Release”) within the time set
forth in Section 5.7 of the Plan, the Participant’s compliance with the terms of
the Release and the Participant’s compliance with the Restrictions on Conduct
described in Section 6 of the Plan, the Company will (1) pay to the Participant
the amount in Section 5.1(c)(i) beginning with the Company’s first normal
payroll cycle that occurs at least 30 days after the Date of Termination,
(2) pay the amount in Section 5.1(c)(ii) as set forth below, and (3) provide the
benefits in Section 5.1(c)(iii):

(i) Compensation in an amount equal to the Participant’s Severance Multiple
times the average annual Base Salary and Variable Compensation earned by the
Participant from the Company, including any such amounts earned but deferred, in
the last three fiscal years before the Date of Termination (the “Average
Compensation Amount”), less normal withholdings (the “Severance Benefits”).
Notwithstanding the foregoing, if the Date of Termination occurs within 12
months after or prior to and otherwise in contemplation of a Change in Control
(as determined by the Board or the Committee (in service prior to a Change in
Control)), the Participant will receive Severance Benefits in an amount equal to
the Participant’s Change in Control Multiple times the Average Compensation
Amount, less normal withholdings. With respect to any amounts due the
Participant under this Section 5.1(c)(i), the payments shall be made in
bi-weekly installments pursuant to the Company’s normal payroll cycle during the
term of the 24-month period referenced in Section 6.3. Subject to the terms of
Section 14.10 herein, if the Participant is entitled to receive

 

6



--------------------------------------------------------------------------------

Severance Benefits under this Section 5.1(c)(i), then he shall not be entitled
to receive severance benefits under any other severance plan, agreement or
arrangement maintained by the Company, as such plan, agreement or arrangement
may be amended from time to time. The Average Compensation Amount defined herein
is to exclude any fiscal years in which the Participant was not employed by the
Company, include any partial fiscal years (which shall be annualized), and not
include the then current fiscal year;

(ii) A bonus equal to the pro rata portion (based on the number of days elapsed
in the current fiscal year through the Date of Termination) of the current
fiscal year annual Variable Compensation, if any, that would otherwise be
payable if the Participant had continued employment through the end of the
current fiscal year based on actual performance (the “Pro Rata Bonus”). The Pro
Rata Bonus, if any, less normal withholdings, will be paid within 30 days of the
Committee’s certification that the Participant has met the necessary performance
criteria, which will be no later than the later of March 15 following the end of
the calendar year in which the Participant’s right to the bonus vests or the
15th day of the third month following the end of the Company’s fiscal year in
which the Participant’s right to the bonus vests; and

(iii) For up to twenty-four (24) months following the Date of Termination (the
“Continuation Coverage Period”), the Participant shall be entitled to
participate (treating the Participant as if he were an active employee of the
Company for this purpose) in the Company’s medical (including prescription drug
coverage) and dental plan (the “Company Health Care Plans”). To receive the
continuation coverage provided pursuant to this subsection (iii), the
Participant shall timely enroll in the continuation coverage required by
Section 4980B of the Code and Part 6 of Title I of the Employee Retirement
Income Security Act of 1974, as amended (“COBRA”), and the COBRA health care
continuation coverage period under Section 4980B of the Code shall run
concurrently with the Continuation Coverage Period. The Participant shall pay
the entire premium charged for the coverage of the Participant and, if
applicable, his dependents under the Company Health Care Plans. During that
portion of the Continuation Coverage Period that runs concurrently with COBRA,
the premium required for the continuation coverage provided pursuant to this
paragraph (C) shall be equal to the premium required by COBRA (the “COBRA
Rate”). During the remainder of the Continuation Coverage Period, the premium
required for the continuation coverage shall be the greater of the COBRA Rate or
the actuarially determined cost of the continuation coverage as determined by an
actuary selected by the Company (i.e., the access only rate). The Company shall
reimburse the Participant for the difference between the monthly premium amount
actually paid by the Participant pursuant to this subsection (iii) and the
monthly premium amount paid by active employees for the same level of

 

7



--------------------------------------------------------------------------------

coverage under the Company Health Care Plans. Such reimbursement shall be paid
to the Participant by the 20th day of the month immediately following the month
in which the Participant timely remits the required premium payment. The right
to reimbursement and the coverage provided pursuant to this subsection
(iii) shall terminate prior to the end of the Continuation Coverage Period if
the Participant is eligible to receive similar benefits under another
employer-provided or group plan (which plan may be the plan of his new employer
or his spouse’s employer). The Company makes no representation to the
Participant regarding the tax consequences of any benefits that may be received
pursuant to this Section 5.1(c)(iii). The Participant agrees to pay any federal,
state, or local taxes for which he may become personally liable as a result of
any such benefits received.

5.2 Death. If the Participant’s employment is terminated because of the
Participant’s death, the Participant’s participation in the Plan will terminate
without further obligations of the Company to the Participant or the
Participant’s legal representatives under the Plan other than (i) the payment of
Accrued Obligations as described in Section 5.1(a), (ii) the payment of the Pro
Rata Bonus as described in Section 5.1(c)(ii), (iii) the payment of the benefits
described in Section 5.1(c)(iii), and (iv) the timely payment or provision of
Other Benefits as described in Section 5.1(b) of the Plan. The Accrued
Obligations and the Pro Rata Bonus will be paid to the Participant’s estate or
beneficiary, as applicable. Other Benefits as used in this Section 5.2 will
include, without limitation, and the Participant’s estate and/or beneficiaries
will be entitled to receive, benefits under such plans, programs, practices and
policies relating to death benefits, if any, as are applicable to the
Participant on the date of his death pursuant to the terms of such Other
Benefits.

5.3 Disability. If the Participant’s employment is terminated because of the
Participant’s Disability, the Participant’s participation in the Plan will
terminate without further obligations of the Company to the Participant other
than (i) the payment of Accrued Obligations as described in Section 5.1(a), (ii)
the payment of the Pro Rata Bonus as described in Section 5.1(c)(ii), (iii) the
payment of the benefits described in Section 5.1(c)(iii), and (iv) the timely
payment or provision of Other Benefits as described in Section 5.1(b) of the
Plan. The term Other Benefits as used in this Section 5.3 includes, without
limitation, and the Participant will be entitled after the Disability effective
date to receive, disability and other benefits under such plans, programs,
practices and policies relating to disability, if any, as are applicable to the
Participant and his family on the Date of Termination pursuant to the terms of
such Other Benefits.

5.4 Retirement. If the Participant’s employment is terminated because of the
Participant’s Retirement, the Participant’s participation in the Plan will
terminate without further obligations of the Company to the Participant other
than (i) the payment of Accrued Obligations as described in Section 5.1(a), (ii)
the payment of the Pro Rata Bonus as described in Section 5.1(c)(ii), (iii) the
benefits described in Section 5.1(c)(iii), and (iv) the timely payment or
provision of Other Benefits as described in Section 5.1(b) of the Plan. The term
Other Benefits as used in this Section 5.4 includes, without

 

8



--------------------------------------------------------------------------------

limitation, and the Participant will be entitled after the Date of Termination
to receive, retirement and other benefits under such plans, programs, practices
and policies relating to retirement, if any, as applicable to the Participant on
the Date of Termination pursuant to the terms of such Other Benefits.

5.5 Cause or Voluntary Termination without Good Reason. If the Participant’s
employment is terminated for Cause, or if the Participant voluntarily terminates
employment without Good Reason (and, for clarity, such termination is for
reasons other than Disability or Retirement), the Participant’s participation in
the Plan will terminate without further obligations of the Company to the
Participant, other than for (i) the payment of Accrued Obligations as described
in Section 5.1(a), and (ii) the timely payment or provision of Other Benefits as
described in Section 5.1(b).

5.6 Conditions. A Participant’s entitlement to severance benefits under
Section 5 shall be subject to and conditioned upon (i) the Participant’s
execution and delivery to the Company of his Participation Agreement in
accordance with the terms hereof, (ii) the Participant’s execution and delivery
of the Release as provided in Section 5.7 hereof and (iii) the Participant’s
compliance with the terms of the Plan, including but not limited to the
Restrictions on Conduct described in Section 6 of the Plan, his Participation
Agreement and his Release. The Participant’s breach or threatened breach of
Section 6 shall entitle the Company to immediately cease any payments hereunder,
or to refuse payment in the first instance, and the Company shall further be
entitled to recover any payments previously made to the Participant under this
Section 5.

5.7 Execution of Release. Notwithstanding anything to the contrary in this
Section 5, the Release must be executed and provided to the Company, and the
period for revoking same must have expired, before the 30th day following the
Date of Termination.

5.8 Death Following Termination of Employment; Beneficiary. In the event a
Participant becomes entitled to receive any payments pursuant to this Section 5,
and he dies prior to receiving any or all of the payments to which he is
entitled, then such remaining payments shall be made to his designated
beneficiary. For purposes of the Plan, the Participant’s designated beneficiary
shall be the same person or persons designated as his beneficiary or
beneficiaries under the ScanSource, Inc. Group Term Life Plan (or any successor
plan) (unless the Committee determines otherwise).

6. Restrictions on Conduct of the Participant.

6.1 General. By participating in the Plan, a Participant is deemed to agree as
follows: The Participant agrees that as part of the executive-level role he will
have and services he will perform for the Company, he will be exposed to, and
help create and maintain, unique and proprietary methods and information in each
market in which the Company does business which give the Company competitive
advantages over other “Competitive Businesses,” as well as develop goodwill with
the Company’s customers, suppliers, vendors, advertisers, employees and the
general public. By virtue of the position the Participant holds or will hold,
the Participant is receiving, will receive, or will be provided access to the
Company’s unique methods of doing business, including:

 

9



--------------------------------------------------------------------------------

(1) methods for locating and dealing with vendors, customers, suppliers and
advertisers as well as pricing information, distribution channels, and other
terms of those relationships; (2) “Confidential Information” and “Trade
Secrets;” (3) established relationships and other elements that together
comprise goodwill; and/or (4) unique knowledge and training regarding product
development, its engineering, product specification, material suppliers,
material specifications, product suppliers, manufacturing knowledge and methods,
customer feedback, surveys, design-around information, research and development
information, internal quality control tests, other quality control information,
and other similar proprietary information. The Participant agrees that the
competitive advantage and goodwill the Company has created, and which the
Participant will assist in furthering and maintaining, is an important and
legitimate business asset of the Company. It would be unfair for the Participant
to use Confidential Information and Trade Secrets obtained during and as a
result of his employment with the Company for the benefit of an organization
other than the Company. The Participant has agreed to certain restrictions in
exchange for his being eligible for certain severance benefits under the
conditions described in the Plan. The Participant further agrees that it would
be impossible to protect against improper and unfair competitive advantages
without restricting the Participant’s activities in each market where the
Participant provided services and the Company has existing customers or
prospective customers during the Participant’s employment. No lesser territorial
restriction would protect the Company’s business interests given the nature of
the Participant’s role within the Company and access to Confidential Information
and Trade Secrets. The Participant agrees that these provisions do not preclude
him from earning a living.

6.2 Definitions. The following capitalized terms used in this Section will have
the meanings assigned to them below, which definitions will apply to both the
singular and the plural forms of these terms:

“Competitive Business” means work performed by the Participant as an owner,
agent, employee, contractor, consultant, advisor, director, or independent
contractor (including without limitation any business formed by the Participant)
that distributes or provides, or that is actively planning to distribute or
provide, any product or service that is the same or substantially similar to any
product or service offered or in development by the Company, including
reasonable alternatives. Without limiting the generality of the foregoing,
Competitive Business includes any distributors of any such goods or services in
or to the point of sale, automatic identification, data capture, security,
business telephony, payment systems, 3D printing, and communication products. It
further includes any business engaged as or with a master agent, together with
its sales partners (subagents), to a carrier telecommunication company, which in
turn distributes business telecommunications services, including voice, data,
access, cable, collaboration, wireless and cloud, to their end-user customers.
Competitive Business further includes any business that Participant directly
provided services in or assisted in marketing or acquiring in the last two years
of his work for the Company. Nothing in the Plan limits the Compensation
Committee from determining, in its discretion, that the term “Competitive
Business” does not include a particular distributor or other business.

 

10



--------------------------------------------------------------------------------

“Confidential Information” means any and all of the Company’s Trade Secrets,
confidential and proprietary information, and all other information and data
that is not generally known to third persons who could derive economic value
from its use or disclosure, including, without limitation, any information or
documents about: the Company’s accounting practices; financial data; financial
plans and practices; the Company’s operations; its future plans (including new
products or business areas, improved products or business areas, and products or
business areas under development); its methods of doing business; internal
forms, checklists, or quality assurance testing; programs; customer and supplier
lists or other such related information as pricing or terms of business
dealings; supply chains; shipping chains and prices; packaging technology or
pricing; sourcing information for components, materials, supplies, and other
goods; employees; pay scales; bonus structures; contractor information and
lists; marketing strategies and information; product plans; distribution plans
and distribution channel relationships; business plans; manufacturing,
operation, sales and distribution processes; costs; margins for products;
prices, sales, orders and quotes for the Company’s business that is not readily
attainable by the general public; existing and future services; testing
information (including methods and results) related to materials used in the
development of the Company’s products or materials that could be used with the
Company’s products; development information (including methods and results)
related to computer programs that design or test products or that track
information from a central database; and the computer or electronic passwords of
all employees and/or firewalls of the Company. Confidential Information also
includes any information defined in this subsection which the Company obtains
from another party and treats as proprietary or confidential, whether or not
owned or developed by the Company. Notwithstanding the definitions stated above,
the term Confidential Information does not include any information which (i) at
the time of disclosure to the Participant, was in the public domain; (ii) after
disclosure to the Participant, is published or otherwise becomes part of the
public domain through no fault of the Participant; (iii) without a breach of
duty owed to the Company, was already in the Participant’s possession at the
time of disclosure to the Participant; (iv) was received after disclosure to the
Participant from a third party who had a lawful right to the information other
than through a relationship of trust and confidence with the Company, and
without a breach of duty to the Company, disclosed the information to the
Participant; or (v) where the Participant can show it was independently
developed by the Participant on non-Company time without reference to, or
reliance upon, other Confidential Information or Trade Secrets.

“Restricted Territory” means any location in the United States where (1) the
Participant performed services for the Company or its affiliates or had contact
with the Company’s customers, vendors, or suppliers; and (2) where the Company
or its affiliates is actively manufacturing, marketing, selling, or distributing
its products within the final two years of the Participant’s employment, or
places where the Company made affirmative steps to manufacture, market, sell, or
distribute its products within the final six months of the Participant’s
employment. If the Participant was assigned only a portion of the territory in
which the

 

11



--------------------------------------------------------------------------------

Company operates or sells, then the Restricted Territory shall be narrowly
construed to include only the limited geographic area in which the Participant
represented and worked for the Company or was able to establish contact with the
Company’s customers, vendors, or suppliers.

“Trade Secrets” means information related to the business or services of the
Company which (1) derives independent actual or potential commercial value from
not being generally known or readily ascertainable through independent
development or reasonable reverse engineering processes by persons who can
obtain economic value from its disclosure or use; and (2) is the subject of
efforts by the Company and affiliated third parties that are reasonable under
the circumstances to maintain its secrecy. Assuming the foregoing criteria in
clauses (1) and (2) are met, Trade Secret encompasses business and technical
information including, without limitation, know-how, designs, formulas,
patterns, compilations, programs, devices, inventions, methods, techniques,
drawings processes, finances, actual or potential customers and suppliers, and
existing and future products and services of the Company. Notwithstanding the
definitions stated above, the term Confidential Information does not include any
information which (i) at the time of disclosure to the Participant, was in the
public domain; (ii) after disclosure to the Participant, is published or
otherwise becomes part of the public domain through no fault of the Participant;
(iii) without a breach of duty owed to the Company, was already in the
Participant’s possession at the time of disclosure to the Participant; (iv) was
received after disclosure to the Participant from a third party who had a lawful
right to the information through some avenue other than through a relationship
of trust and confidence with the Company, and without a breach of duty to the
Company, disclosed the information to the Participant; or (v) where the
Participant can show it was independently developed by the Participant on
non-Company time without reference to, or reliance upon, other Confidential
Information or Trade Secrets.

6.3 Restrictions. The Participant understands and agrees that the compensation
the Company has agreed to provide pursuant to the Plan would not be as lucrative
if the restrictions set forth in this section were not included in the Plan.
Therefore, in consideration of the compensation provided in the Plan, and the
other terms agreed to by the Company, along with the disclosure (and continued
disclosure of Confidential Information and Trade Secrets) a portion of which is
being paid to compensate the Participant for these covenants, the Participant
covenants and agrees as follows:

(a) Non-Compete.

a. for the term of the Participant’s employment, and for a period of twenty-four
(24) months following the Date of Termination, with or without Cause or Good
Reason, the Participant agrees he will not, directly or indirectly, alone or in
association with or on behalf of any other person or entity, participate in any
Competitive Business in the Restricted Territory

 

12



--------------------------------------------------------------------------------

in which he would provide the same or substantially the same services to the
Competitive Business as those the Participant provided to the Company during the
last two years of the Participant’s employment with the Company.

b. alternatively, if paragraph 6.3(a)(a) is either waived in writing by the
Company or deemed unenforceable by any court or arbitrator, the parties agree
that for the term of the Participant’s employment, and for a period of
twenty-four (24) months following the Date of Termination, with or without Cause
or Good Reason, the Participant will not, directly or indirectly, alone or in
association with or on behalf of any other person or entity, own, manage,
operate, join, control, be employed by or with, participate in, or provide the
same or substantially the same services as those the Participant provided to the
Company during the last two years of the Participant’s employment with the
Company to any of the following entities: Ingram Micro, Wynit Distribution, Tech
Data, Avnet, BlueStar, Westcon, Arrow, Jarltech, Jenne, Securematics, Synnex,
ADI, Anixter, Avaya, Polycom, Aruba Networks, Honeywell, HP, Zebra Technologies,
Shoretel, CISCO Systems, Toshiba, Plantronics.

(b) Non-Solicitation of Vendors, Manufacturers, Customers, or Suppliers. For the
term of the Participant’s employment, and for a period of twenty-four
(24) months following the Date of Termination, the Participant agrees he will
not, directly or indirectly, alone or in association with or on behalf of any
other person or entity, solicit any of the Company’s vendors, manufacturers,
customers or suppliers with whom the Participant had business contact during the
course of the Participant’s employment with the Company for any Competitive
Business for the purpose of providing the same or substantially the same
products or services as those provided by the Company and will not induce or
encourage any vendors, manufacturers, customers or suppliers to cease doing
business with the Company or materially alter their relationship with the
Company;

(c) Non-Solicitation of Prospective Vendors, Manufacturers, Customers or
Suppliers. For the term of the Participant’s employment, and for a period of
twenty-four (24) months following the Date of Termination, the Participant
agrees he will not, directly or indirectly, alone or in association with or on
behalf of any other person or entity, solicit any of the Company’s prospective
vendors, manufacturers, customers or suppliers with whom the Participant had
business contact during the course of the Participant’s employment with the
Company for any Competitive Business;

(d) Non-Solicitation of Employees. For the term of the Participant’s employment,
and for a period of twenty-four (24) months following the Termination Date, the
Participant agrees he will not, directly or indirectly, alone or in association
with or on behalf of any other person or entity, solicit any of the Company’s
employees to leave the Company to provide services for any Competitive Business;

 

13



--------------------------------------------------------------------------------

(e) Non-Disclosure. For the term of the Participant’s employment, and for a
period of no less than sixty (60) months from the Date of Termination (for
Confidential Information) or for so long as the information remains protected
under the Plan or applicable statute (for Trade Secrets) thereafter, the
Participant agrees that he will not, either directly or indirectly,
misappropriate, take, remove, publish, disseminate, provide, or otherwise
disclose any Confidential Information or Trade Secrets to any third party,
unless required to do so by legal process or other law, without the Company’s
prior written consent. The Participant agrees that if he believes he is
compelled to reveal Confidential Information or Trade Secrets pursuant to the
limited exception provided herein, the Participant will, except as provided in
Section 6.7, below, provide the Company at least seven (7) days advance notice
before doing so, will explain the specifics under which such Confidential
Information or Trade Secrets are to be disclosed, and will allow the Company to
take steps to prevent the disclosure or use of its Confidential Information or
Trade Secrets.

(f) No Misuse of Confidential Information or Trade Secrets. For the term of the
Participant’s employment, and for a period of no less than sixty (60) months
from the Date of Termination (for Confidential Information) or for so long as
the information remains protected under the Plan or applicable statute (for
Trade Secrets) thereafter, the Participant agrees that he will not, either
directly or indirectly, for his own behalf or otherwise, use in any manner the
Company’s Confidential Information or Trade Secrets.

(g) Return of Company Property. Within two (2) business days following the
Participant’s Date of Termination, the Participant shall return to the Company
any and all documents, materials, tangible information, or other property
reflecting or containing the Company’s Confidential Information or Trade Secrets
or that otherwise belong to the Company that the Participant has in his
possession. Employee will also permanently delete or remove any programs or data
containing or reflecting such information and shall retain no copies of any
kind. The Participant acknowledges that all such materials are the sole
exclusive property of the Company and that the Participant has no right, title,
or interest in such information. If requested by the Company, the Participant
further agrees to execute a stipulation that he has complied with this
Section 6.3(g).

6.4 Non-Disparagement. The Participant agrees that for the term of Employee’s
employment, and for a period of five (5) years thereafter, he will not disparage
the Company to any non-governmental third parties, and the Company agrees that
it will exercise reasonable efforts to ensure that its directors, officers,
employees and agents do not disparage the Participant, during the term of the
Participant’s employment and for a period of five (5) years thereafter, to any
non-governmental third parties. Nothing in this subsection should be interpreted
as any restriction on either party’s compliance with any laws requiring or
compelling disclosure, or any disclosures that are considered absolutely
privileged, such as legal proceedings, subject to the other terms of the Plan.

 

14



--------------------------------------------------------------------------------

6.5 Severance and Reformation. The Company and the Participant agree that the
provisions of Section 6, including all subparts, are intended to strike the
balance between the Participant earning a livelihood and the Company protecting
its legitimate business interests. The provisions of Section 6, including all
subparts, have been drafted to allow for enforcement. The parties agree that
should a court determine that any word, phrase, clause, sentence, paragraph, or
other part of the Plan is unreasonably broad in time, territory, or scope so as
to render any remaining provisions unenforceable, the parties desire the court
to modify or strike the offending language in the narrowest way possible and
enforce the remainder as if the offending language was not there, so that only
reasonable restrictions are enforced.

6.6 Elective Rights of the Company. If the Participant violates, threatens
violation, or challenges the enforceability of the restrictive covenants
contained in this Section 6 (the “Restrictive Covenants”) (or asserts an
affirmative defense to an action seeking to enforce the Restrictive Covenants)
including but not limited to being based on an argument that the Restrictive
Covenants are (i) not enforceable as a matter of law, (ii) unreasonable in
geographical scope or duration or (iii) void as against public policy, the
Company shall, in addition to any other rights, claims and/or remedies, be
entitled to (1) to cease making the payments required under Section 5 above, and
(2) upon demand, to have the Participant repay, within 10 business days of any
such demand, any payments already made. Further, any right afforded to, or
exercised by, the Company under the Plan will not affect the enforceability of
the Restrictive Covenants or any other right or remedy, equitable or otherwise,
of the Company under the Plan, and, without limiting the effect of the
foregoing, the Participant agrees that if he should breach or threaten to breach
any of the Restrictive Covenants, the Company may, in addition to seeking other
available remedies, apply for the immediate entry of an injunction restraining
any actual or threatened breaches or violations of said provisions or terms by
the Participant.

6.7 Protected Rights. Notwithstanding the foregoing provisions of Section 6, (i)
nothing in the Plan or other agreement prohibits a Participant from reporting
possible violations of law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress and any agency Inspector General (the
“Government Agencies”), or communicating with Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by
Government Agencies, including providing documents or other information, (ii) a
Participant does not need the prior authorization of the Company to take any
action described in (i), and a Participant is not required to notify the Company
that he has taken any action described in (i); and (iii) the Plan does not limit
a Participant’s right to receive an award for providing information relating to
a possible securities law violation to the Securities and Exchange Commission.
Further, notwithstanding the foregoing, a Participant will not be held
criminally or civilly liable under any federal, state or local trade secret law
for the disclosure of a trade secret that (i) is made (A) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, and (B) solely for the purpose of reporting or

 

15



--------------------------------------------------------------------------------

investigating a suspected violation or law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, an individual suing an employer for retaliation based
on the reporting of a suspected violation of law may disclose a trade secret to
his or her attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.

7. Mandatory Reduction of Payments in Certain Events. Any payments made to a
Participant under the Plan will be made with the Participant’s best interests in
mind related to the excise (the “Excise Tax”) imposed by Code Section 4999.

7.1 Anything in the Plan to the contrary notwithstanding, if it is determined
that any benefit, payment or distribution by the Company to or for the benefit
of the Participant (whether paid or payable or distributed or distributable
pursuant to the terms of the Plan or otherwise) (a “Payment”) would be subject
to the Excise Tax, then, before making the Payment to the Participant, a
calculation will be made comparing (i) the net benefit to the Participant of all
Payments after payment of the Excise Tax, to (ii) the net benefit to the
Participant if the Payment had been limited to the extent necessary to avoid
being subject to the Excise Tax. If the amount calculated under (i) above is
less than the amount calculated under (ii) above, then the Payments will be
limited to the extent necessary to avoid being subject to the Excise Tax (the
“Reduced Amount”). In that event, the determination of any reduction in the
Payments shall be made by the Accounting Firm (as defined below), in a manner
that maximizes the Participant’s economic position and is consistent with Code
Section 409A.

7.2 The determination of whether an Excise Tax would be imposed, the amount of
such Excise Tax, the calculation of the amounts referred to in Section 7.1(i)
and (ii) above, and the identification of any Payments to be reduced, if
required by Section 7.1, will be made by the Company’s regular independent
accounting firm at the expense of the Company or, at the election and expense of
the Participant, another nationally recognized independent accounting firm (the
“Accounting Firm”) acceptable to the Company which will provide detailed
supporting calculations. The Company shall instruct the Accounting Firm to make
all such calculations and determinations in a manner that is in the best
interests of the Participant and maximizes the Participant’s economic position.
As a result of the uncertainty in the application of Code Section 4999 at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Payments to which the Participant was entitled, but did not
receive pursuant to Section 7.1, could have been made without the imposition of
the Excise Tax (an “Underpayment”). In such event, the Accounting Firm will
determine the amount of the Underpayment that has occurred and any such
Underpayment will be promptly paid by the Company to or for the benefit of the
Participant. All calculations and determinations by the Accounting Firm will be
binding upon the Company and the Participant.

7.3 If the provisions of Code Section 280G and Section 4999 or any successor
provisions are repealed without succession, this Section 7 will be of no further
force or effect.

 

16



--------------------------------------------------------------------------------

8. Deferred Compensation Provision.

8.1 Notwithstanding any other provision of the Plan, it is intended that any
payment or benefit provided under the Plan that is considered to be “deferred
compensation” subject to Code Section 409A will be provided in such manner and
at such time, including without limitation in connection with a permissible
payment event under Code Section 409A, as is exempt from or complies with the
requirements of Code Section 409A. All rights to payments and benefits under the
Plan are to be treated as rights to receive a series of separate payments and
benefits to the fullest extent allowed by Code Section 409A. Termination of
employment under the Plan, to the extent required by Code Section 409A, will be
construed to mean a “separation from service” under Code Section 409A and
related regulations. The terms of the Plan are intended to, and will be
construed and administered to the fullest extent possible, to permit
compensation to be paid under the Plan to be exempt from or comply with Code
Section 409A. Regardless, neither the Company nor its directors, officers or
agents will be liable to a Participant or anyone else if the Internal Revenue
Service or any court or other authority determines that any payments or benefits
to be provided under the Plan are subject to taxes, penalties or interest as a
result of failing to comply with or be exempt from Code Section 409A.

8.2 Notwithstanding anything in the Plan to the contrary, if any payment or
benefit that constitutes non-exempt “deferred compensation” under Code
Section 409A would otherwise be provided under the Plan due to the Participant’s
separation from service during a period in which he is a “specified employee”
(as defined in Code Section 409A and the associated final regulations), then, to
the extent required by Code Section 409A, such payments or benefits will be
delayed, to the extent applicable, until six months after the Participant’s
separation from service or, if earlier, the Participant’s death (the “409A
Deferral Period”). If such payments are otherwise due to be made in installments
during the 409A Deferral Period, the payments that would otherwise have been
made in the 409A Deferral Period will be accumulated and paid in a lump sum
during the seventh month following the Participant’s separation from service,
and the balance of the payments will be made as otherwise scheduled. In the
event benefits are required to be deferred, any such benefit may be provided
during the 409A Deferral Period at the Participant’s expense, with the
Participant having the right to reimbursement from the Company once the 409A
Deferral Period ends, and the balance of the benefits will be provided as
otherwise scheduled.

8.3 With respect to any reimbursement or in-kind benefit arrangements of the
Company that constitute deferred compensation for purposes of Code Section 409A,
except as otherwise permitted by Code Section 409A, the following conditions
shall be applicable: (i) the amount eligible for reimbursement, or in-kind
benefits provided, under any such arrangement in one calendar year may not
affect the amount eligible for reimbursement, or in-kind benefits to be
provided, under such arrangement in any other calendar year, (ii) any
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. Whenever payments under the Plan are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Code Section 409A.

 

17



--------------------------------------------------------------------------------

9. Termination Procedures. Any purported termination of a Participant’s
employment shall be documented in a writing appropriate to the nature of the
termination from the party terminating the employment relationship to the other
party:

(a) In the case of termination by the Company with Cause, the Company shall
provide Participant with a written notice identifying (i) in reasonable detail
the facts and circumstances giving rise to the determination that Cause exists,
and (ii) the effective date of the termination of employment;

(b) In the case of a termination by the Participant for Good Reason, the
Participant shall provide the Company with a written notice (the “Notice of Good
Reason”) stating (i) in reasonable detail the facts and circumstances giving
rise to the determination that Good Reason exists, and (ii) the effective date
of the termination of employment absent cure, as provided below, in compliance
with the time period set forth in Section 1.17 herein; and

(c) In the case of all other terminations of employment, a document establishing
the effective date of the termination of employment, in each case, subject to
any other contractual obligations that may exist between the Company and the
Participant. Under circumstances where the Participant will be eligible for
payment and benefits under the terms of the Plan (i.e., a termination by the
Company without Cause), the document will confirm Participant’s eligibility for
these payments and benefits and summarize Participant’s entitlements
post-termination.

Notwithstanding the foregoing, in the case of a termination by the Participant
with Good Reason, the Company shall have an opportunity to cure the
circumstances giving rise to Good Reason as provided in Section 1.17 herein.

10. No Mitigation. No Participant shall be required to seek other employment or
to attempt in any way to reduce or mitigate any benefits payable under this Plan
and the amount of any such benefits shall not be reduced by any other
compensation paid or provided to any Participant following such Participant’s
termination of service, except as provided in Section 5.1(c)(iii) of the Plan.

11. Successors.

11.1 Company Successors. This Plan shall inure to the benefit of and shall be
binding upon the Company and its successors and assigns. Any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall, unless the Participant otherwise consents, assume and agree
to perform the obligations of the Company with respect to the Participant under
this Plan.

11.2 Participant Successors. This Plan shall inure to the benefit of and be
enforceable by each Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees or other
beneficiaries. If a Participant shall die while any amount remains payable to
such Participant hereunder, all such amounts shall be paid in accordance with
the terms of this Plan to the executors, personal representatives or
administrators of such Participant’s estate.

 

18



--------------------------------------------------------------------------------

12. Notices. All communications relating to matters arising under this Plan
shall be in writing and shall be deemed to have been duly given when hand
delivered, faxed, emailed or mailed by reputable overnight carrier or United
States certified mail, return receipt requested, addressed, if to a Participant,
to the address on file with the Company, and, if to the Company, to the address
set forth below, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon actual receipt:

ScanSource, Inc.

6 Logue Court

Greenville, South Carolina 29615

Attention: General Counsel

13. Claims Procedure.

13.1 A committee (the “Plan Administrative Committee”) appointed by the Company
will review and authorize payment of benefits for Participants. After separation
from the Company, questions regarding the payment of benefits under the Plan
should be directed to the Plan Administrative Committee.

If a Participant or the participant’s legal representative or beneficiary (the
“Claimant”) feels he is not receiving benefits which are due under the Plan, the
Claimant should file a written claim for the benefits with the Plan
Administrative Committee. A decision on whether to grant or deny the claim will
be made within 90 days following receipt of the claim. If more than 90 days is
required to render a decision, the Claimant will be notified in writing of the
reasons for delay before the end of the initial 90-day period. In any event,
however, a decision to grant or deny a claim will be made by not later than 180
days following the initial receipt of the claim.

If the claim is denied in whole or in part, the Claimant will receive a written
explanation worded in a manner calculated to be understood by the Claimant and
which shall set forth: (i) the specific reason or reasons for the denial;
(ii) specific reference to pertinent provisions of the Plan on which the denial
is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) an explanation of the procedure
for review of the denial and the time limits applicable to such procedures.

If a Claimant wishes to appeal this denial, the Claimant may request a review of
the denial in writing within 60 days after receipt of the notification of
denial. The claim will then be fully and fairly reviewed by the Plan
Administrative Committee, and the

 

19



--------------------------------------------------------------------------------

Claimant will receive written notice of the final decision within 60 days after
the request for review. If more than 60 days is required to render a decision,
the Claimant will be notified in writing of the reasons for delay before the end
of the initial 60-day period. In any event, however, the Claimant will receive a
written notice of the final decision within 120 days after the request for
review. Prior to the decision of the Plan Administrative Committee, the Claimant
shall be given an opportunity to review pertinent documents and to submit issues
and comments in writing. The decision on review shall set forth specific reasons
for the decision, shall be written in a manner calculated to be understood by
the Claimant, and shall cite specific references to the pertinent Plan
provisions on which the decision is based. The decision of the Plan
Administrative Committee shall be final and conclusive.

13.2 In the event that a Claimant files a claim that can be construed as a claim
for “disability benefits” within the meaning of Section 503 of ERISA and
Section 2560.503-1 of the Labor Department’s Regulations thereunder, the
provisions of Section 13.1 shall be modified to the extent necessary to comply
with such Regulations (as the same may be amended from time to time) and the
provisions of this Section 13.2.

Any review of an appeal of a determination with respect to the Participant’s
Disability must meet the following standards: the review must not afford
deference to the initial adverse determination; the review must be conducted by
an appropriate person who is neither the party who made the initial adverse
benefit determination that is the subject of the appeal nor a subordinate of
such party; the review must provide for the appropriate person to consult with
health care professionals with appropriate training and experience in the field
of medicine involved in the medical judgment in deciding the appeal of an
adverse benefit determination that is based in whole or in part on a medical
judgment; and the review must provide for the identification of the medical or
vocational experts whose advice was obtained in connection with the Claimant’s
adverse benefit determination, without regard to whether the advice was relied
upon in making the determination. Furthermore, the 90-day period described in
Section 13.1 shall be reduced to 45 days in the case of a claim of the
Participant’s Disability. The 45-day period may be extended by 30 days if the
Plan Administrative Committee determines the extension is necessary to
circumstances outside the control of the Plan, and the Claimant is notified
before the end of the initial 45-day period. If prior to the end of the 30-day
extension period, the Plan Administrative Committee determines that additional
time is necessary, the period may be extended for a second 30-day period,
provided the Claimant is notified before the end of the first 30-day extension
period and such notice specifies the circumstances requiring the extension and
the date as of which the Plan expects to render a decision. The 60-day period
described in Section 13.1 shall be reduced to 45 days with respect to the appeal
of the denial of the Participant’s claim of Disability. The 45-day period may be
extended by an additional 45 days if the Plan Administrative Committee
determines the extension is necessary due to circumstances outside the control
of the Plan, and the Claimant is notified before the end of the initial 45-day
period.

 

20



--------------------------------------------------------------------------------

13.3 The exhaustion of these claims procedures is mandatory for resolving every
claim and dispute arising under the Plan. As to such claims and disputes:

(a) no Claimant shall be permitted to commence any legal action to recover
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until these claims procedures have been exhausted in their entirety;
and

(b) in any such legal action, all explicit and implicit determinations by the
Plan Administrative Committee (including, but not limited to, determinations as
to whether the claim, or a request for a review of a denied claim, was timely
filed) shall be afforded the maximum deference permitted by law.

14. Additional Plan Provisions.

14.1 No Right to Continued Employment or Service; At-Will Employment. Nothing
contained in this Plan shall (i) confer upon any Participant any right to
continue as an employee of or in service to the Company or to hold any specific
position or be employed or in service at any specific level, (ii) constitute any
contract of employment or service or agreement to continue employment or service
for any particular period, or (iii) interfere in any way with the right of the
Company to terminate an employment or service relationship with any Participant,
with or without Cause, at any time for any reason or for no reason. The Plan
does not alter the status of each Participant as an at-will employee of the
Company.

14.2 Termination and Amendment of Plan; Waiver.

(a) The Committee and/or the Board may, in its or their sole discretion,
terminate or amend this Plan at any time; provided that no Plan termination or
amendment shall materially adversely affect the rights of an individual who is a
Participant (and Eligible Employee) as of the date immediately preceding the
effective date of any such Plan amendment or termination with respect to such
Participant’s Severance Benefits without such Participant’s written consent.
Furthermore, no Plan termination or amendment occurring after a Participant’s
termination of employment shall materially adversely affect the rights or
entitlements of that Participant with respect to such Participant’s Severance
Benefits without the Participant’s consent.

(b) Notwithstanding anything in the Plan to the contrary, the Board and/or the
Committee may amend the Plan, to take effect retroactively or otherwise, as
deemed necessary or advisable to comply with Applicable Law or changes to
Applicable Law (including, but not limited to, Code Section 409A). By
participating in this Plan, a Participant shall be deemed to have acknowledged
and agreed to any amendment made pursuant to this Section 14.2(b) without
further consideration or action.

(c) The Company’s failure to enforce any Plan provision(s) will not in any way
be construed as a waiver of any such provision(s), nor prevent the Company from
thereafter enforcing each and every other Plan provision.

 

21



--------------------------------------------------------------------------------

14.3 Withholding. The Company shall have the authority and the right to deduct
and withhold an amount sufficient to satisfy federal, state, local and foreign
taxes required by law to be withheld with respect to any benefits payable under
this Plan.

14.4 Benefits Not Assignable. Except as otherwise provided herein or by
Applicable Law, no right or interest of any Participant under the Plan shall be
assignable or transferable, in whole or in part, either directly or by operation
of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Participant
under the Plan shall be liable for, or subject to, any obligation or liability
of such Participant. When a payment is due under the Plan to a Participant who
is unable to care for his affairs, payment may be made directly to his legal
guardian or personal representative.

14.5 Governing Law. This Plan shall be construed and interpreted in accordance
with the laws of the State of South Carolina without reference to the conflict
of laws provisions thereof, to the extent not preempted by federal law, which
shall otherwise control.

14.6 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

14.7 Captions. The captions contained in this Plan are for convenience only and
shall have no bearing on the meaning, construction or interpretation of the
Plan’s provisions.

14.8 Expenses. The expenses of administering the Plan shall be borne by the
Company.

14.9 Unfunded Plan. The Plan is intended to be an “unfunded” plan for severance
benefits. Nothing contained in the Plan shall give the Participant or other
person any right, title or interest in any property of the Company or any rights
that are greater than those of a general unsecured creditor of the Company, nor
shall it create any trust or fiduciary relationship.

14.10 Non-Duplication of Benefits. Notwithstanding anything to the contrary
herein, by participating in the Plan, a Participant shall be deemed to have
acknowledged and agreed that his receipt of benefits under the Plan is in lieu
of any similar benefits under any other Company severance plan, policy or
arrangement and that he shall not be entitled to duplicative benefits under both
the Plan and any other Company plan, policy or arrangement.

14.11 Arbitration. Following exhaustion of the administrative review of claims
procedure herein, a Participant shall be required (in lieu of litigation) to
have any dispute or controversy arising under or in connection with this Plan
settled by final and binding arbitration administered by the American
Arbitration Association (“AAA”) under its National Rules for the Resolution of
Employment Disputes and the Federal Arbitration

 

22



--------------------------------------------------------------------------------

Act, 9 U.S.C. §1, et seq. subject to the following: (a) such arbitration shall
take place in Greenville, South Carolina; (b) the provisions of the Plan shall
be construed, administered and enforced according to the Employee Retirement
Income Security Act (“ERISA”); (c) such arbitration shall be arbitrated by one
(1) neutral arbitrator with at least ten (10) years of ERISA litigation
experience and chosen from the AAA Roster of Neutral Arbitrators; (d) either
party may seek from any court having jurisdiction any interim or provisional
relief that is necessary to protect the rights or property of that party,
pending the establishment of the arbitral tribunal; (e) the arbitrator’s
standard of review shall be exclusively one of abuse of discretion and the
arbitrator shall be limited to the factual determination of the plan
administrator; (f) no discovery shall be allowed and review of the case shall be
limited to abuse of discretion; (g) the arbitration will be based on the
submission of documents and there shall be no in-person or oral hearing; (h) the
award shall be issued within seven (7) months of the filing of the notice of
intention to arbitrate and the arbitrator shall agree to comply with this
schedule before accepting appointment; (i) except as may be required by law,
neither a party nor an arbitrator may disclose the existence, content, or
results of any arbitration hereunder without the prior written consent of both
parties; (j) the arbitrator shall have authority only to award remedies
recoverable under ERISA; (k) each party shall bear its own costs and expenses
and the Company shall bear the arbitrator’s and administrative fees of
arbitration; and (l) judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof.

14.12 Clawback; Stock Ownership and Retention Policy. By participating in the
Plan, a Participant shall be deemed to have acknowledged and agreed that he
shall be subject to and will comply with the Company’s Compensation Recovery
Policy and the Company’s Stock Ownership and Retention Policy, each as may be
revised or amended from time to time and if and as applicable to the
Participant.

14.13 Severability. The provisions of the Plan are severable. If any provision
of the Plan is deemed legally or factually invalid or unenforceable to any
extent or in any application, then the remainder of the provisions of the Plan,
except to such extent or in such application, shall not be affected, and each
and every provision of the Plan shall be valid and enforceable to the fullest
extent and in the broadest application permitted by law.

14.14 Effect on Other Plans, Agreements and Benefits. Any severance benefits
payable to a Participant under the Plan will not be counted as compensation for
purposes of determining benefits under any other benefit policies, plans or
arrangements of the Company, except to the extent expressly provided herein or
as otherwise determined by the Committee.

[Signature Page to Follow]

 

23



--------------------------------------------------------------------------------

The foregoing is hereby acknowledged as being the ScanSource, Inc. Executive
Severance Plan as adopted by the Board effective as of July 1, 2017.

 

SCANSOURCE, INC.

 

By:  

/s/ Michael L. Baur

 

Its: Chief Executive Officer

 

24



--------------------------------------------------------------------------------

ScanSource, Inc.

Executive Severance Plan

Participation Agreement

[Date]

[Name and Address]

Re: ScanSource, Inc. Executive Severance Plan

Dear [Participant Name]:

This Participation Agreement (this “Agreement”) is made and entered into by and
between [Participant Name] and ScanSource, Inc. (the “Company”).

The Company has adopted the ScanSource, Inc. Executive Severance Plan (as it may
be amended and/or restated, the “Plan”) in order to provide selected eligible
executive officers with the opportunity to receive severance and other benefits
in the event of certain terminations of employment and to attract and retain
qualified executive officers.

A participant in the Plan is eligible to receive severance and other benefits if
his or her employment is terminated under certain circumstances, as described in
the Plan.

The Company has selected you to be a participant (the “Participant” or “you”) in
the Plan, subject to the terms and conditions set forth in this Agreement and
the Plan. A copy of the Plan has been provided to you and this Agreement is
deemed to be part of the Plan. Unless otherwise defined herein, any capitalized
terms used in this Agreement shall have the meanings set forth in the Plan.

In consideration of the mutual covenants contained herein and in the Plan, the
Participant and the Company hereby agree as follows:

1. Your Severance Multiple shall be [                ].

2. Your Change in Control Multiple shall be [                ].

3. You further agree to be bound by the terms of the Plan, including but in no
way limited to the restrictive covenants, arbitration and other provisions set
forth in the Plan, and the right of the Company to cease payments and/or recover
payments in the event that you breach or threaten to breach such restrictive
covenants or as otherwise provided in the Plan. You also hereby consent and
agree that the Company shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, and
not in lieu of, legal remedies, monetary damages or other available forms of
relief.

4. You agree that the Plan contains all of the understandings and
representations between you and the Company pertaining to the subject matter
hereof and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter[, including, without limitation, [List applicable agreements].
You also agree that, if you are entitled to receive severance benefits under the
Plan, then you shall not be entitled to receive severance benefits under any
other severance plan,

 

25



--------------------------------------------------------------------------------

employment agreement, employment letter or other plan, agreement or arrangement
maintained by the Company, as such plan, agreement or arrangement may be amended
from time to time, and you hereby waive any right to such benefits.

You acknowledge and agree that you have fully read, understand and voluntarily
enter into the Agreement. You acknowledge and agree that you have received a
copy of the Plan and have had an opportunity to consult with your personal tax
or financial planning advisor and/or attorney about the tax, financial and legal
consequences of your participation in the Plan before signing this Agreement.

This Agreement may be executed in separate counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument. The Agreement may be amended as provided in the Plan.

[Signature Page to Follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement by its duly
authorized officer as of the date set forth below. Please sign below and return
the Agreement to the Company’s Vice President Worldwide – Human Resources at
[Insert contact information] by [Date]. Failure to execute and return the
Agreement by [Date] may, in the Company’s discretion, render your eligibility to
participate in the Plan and the Plan void and of no effect.

 

Very truly yours, ScanSource, Inc.

 

By:  

 

Name:   Title:  

By my signature below, I accept my designation as a Participant in the Plan and
agree to be bound by and subject to the terms and conditions of this Agreement
and the Plan, including but in no way limited to the restrictive covenants,
arbitration provisions and other terms set forth in the Plan.

 

PARTICIPANT:

 

By:  

 

Name:   Title:   Date:  

 

27